Not for Publication in West's Federal Reporter


          United States Court of Appeals
                        For the First Circuit

No. 07-1212
                             FRANCIS HANNON,

                         Plaintiff, Appellant,

   RAYMOND COOK; SEAN MILLIKEN; WAYNE D. CROSBY; LAWRENCE M.
MCARTHUR; KEVIN KING; HENRY LAPLANTE; WILLIAM WHYTE; CHRISTOPHER
   DEMARCO; ANGEL PIMENTAL; JOSEPH LODICO; STEVEN BALSAVICH,

                                Plaintiffs,

                                      v.

   MICHAEL T. MALONEY, PETER ALLEN; KRISTIE LADOUCEUR; KENNETH
 DEORSEY; PAUL DUFORD; JEFFREY GRIMES; RICHARD MEDEIROS; GILBERT
    LEMON, II; JOHN DOES 1-50; JEFFREY BEARD; MARY JANE HESSE;
 FREDERICK CALLENDAR; RICHARD MCARTHUR; JAMES V. SULLIVAN; GARY
 FYFE; ROBERT KOLBER; HERBERT BERGER-HERSHKOWITZ; MASSACHUSETTS
                    DEPARTMENT OF CORRECTIONS,

                        Defendants, Appellees,

          CLARK COLOR LAB; D.S.U. GUARD; VINCENT MOONEY

                                Defendants.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Rya W. Zobel, U.S. District Judge]



                                   Before

                        Boudin, Chief Judge,
                       Lynch, Circuit Judge,
                  and Schwarzer,* District Judge.




     *
     Of the     Northern      District      of    California,     sitting   by
designation.
           Matthew J. Matule with whom David S. Clancy and Benjamin
L. Mack were on brief for appellant.
           Thomas W. Corbett, Jr., with whom Claudia M. Tesoro with
whom Calvin R. Koons and John G. Knoor, III were on brief, for
appellees.




                        September 27, 2007




                               -2-
            Per   Curiam.   Hannon     appeals      from   the    denial    of   his

emergency   motion   for    a   temporary     restraining        order   enjoining

defendants from involuntarily transferring Hannon from the custody

of the Massachusetts or Pennsylvania Department of Corrections to

any other state.      The district court found that Hannon had not

shown that he would suffer irreparable harm from such a transfer.

We find no abuse of discretion.         Nor is it apparent that Hannon has

established   a   likelihood     of    success      on   the   merits;     whatever

restrictions Hannon’s transfers impose on his exercise of First

Amendment   rights    may   well      have   been    within      the   supervisory

responsibilities of the prison authorities.                See; Gomes v. Fair,

738 F.2d 517 (1st Cir.1984)(holding that the decisions of prison

administrators on matters of security and discipline are entitled

to wide-ranging deference).           See also; Hazen v. Reagen, 16 F.3d

921, 926 (8th Cir.1994)(inmate has no reasonable expectation that

he will be incarcerated at any particular prison).

            The issue of the court’s jurisdiction is before the court

in a separate appeal.

AFFIRMED.




                                       -3-